DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciamacco, Jr. et al(5,938,582, hereinafter Ciamacco).

Claim 1 - Ciamacco teaches an implantable device -10- configured to be positioned in tissue of a living body using a push wire -56- for coaptation of a body lumen of the living body, the implantable device comprising: an adjustable membrane    -26-, figure 15, element including a continuous wall having an inner surface defining a chamber; an elongate conduit -50- including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen, inside -50-, the conduit peripheral surface connected to and sealed to the adjustable membrane element -26- at or near the conduit front end -48- , the push wire lumen extending longitudinally in the conduit and having an inlet to receive a portion of the push wire, -56-  and a diameter suitable for accommodating the received portion of the push wire, see figure 16; and a fixation mechanism -44- coupled to the conduit front end at -48- and configured to anchor the implantable device to the tissue using a movement of the push wire -56-, see column 7 lines 20-55.
Claim 2 - Ciamacco teaches wherein the fixation mechanism -44- is configured to allow the implantable device to be released from the tissue using an additional movement of the push wire, see column 7 lines 25-40.
Claim 3 - Ciamacco teaches the fixation mechanism elements -44- comprises an anchoring member, in the  and is configured to anchor the implantable device to the tissue by extending the anchoring member into the tissue using the movement of the push wire, in the expanded position elements -44- are pushed into the tissue.
Claim 4 - Ciamacco the fixation mechanism -44- is configured to allow the anchoring member to retract from the tissue using an additional movement of the push wire, see column 7 lines 20-40.
Claim 13 - Ciamacco teaches a method for coapting a body lumen in tissue of a living body, the method comprising: providing an implantable device -10- including: an adjustable membrane element -26- including a continuous wall having an inner surface defining a chamber; an elongate conduit -50- including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen, inside -50-, the conduit peripheral surface connected to and sealed to the adjustable membrane element -26- at or near the conduit front end, -48-, the push wire lumen extending longitudinally in the conduit, inside -50- and having an inlet to receive a portion of a push wire, see figure 16 and a diameter suitable for accommodating the received portion of the push wire; and a fixation mechanism -44- configured to anchor the implantable device to the tissue; and operating the fixation mechanism using the push wire -56-.

Claim(s) 1-6, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al(2010/0292530, hereinafter Cook).
Claim 1 - Cook teaches an implantable device -20- configured to be positioned in tissue of a living body using a push wire for coaptation of a body lumen of the living body, the implantable device -20- including an adjustable membrane element -10- including a continuous wall having an inner surface defining a chamber; an elongate conduit -11- including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen, channel set forth in paragraph [0041], the conduit peripheral surface connected to and sealed to the adjustable membrane element -10- at or near the conduit front end, see figure -15C-, the push wire lumen extending longitudinally in the conduit and having an inlet to receive a portion of the push wire and a diameter suitable for accommodating the received portion of the push wire, see paragraph [0041]; and a fixation mechanism -70- coupled to the conduit front end as shown by element -30- in figure 2 and configured to anchor the implantable device to the tissue using a movement of the push wire, the fixation mechanism -70- is withdrawn by rotational motion of the push rod/wire, see paragraph [0041],  if the helical element    -70- is withdrawn by rotational motion it is inherently required to be rotationally inserted into the tissue.

Claim 2 - Cook teaches the fixation mechanism -70- is configured to allow the implantable device to be released from the tissue using an additional movement of the push wire, see paragraph [0041].

Claim 3 - Cook teaches the fixation mechanism comprises an anchoring member
and is configured to anchor the implantable device to the tissue by extending the anchoring member into the tissue using the movement of the push wire, the fixation is inherently rotated into the tissue if it is removed by rotating the fixation element, see paragraph [0041].

Claim 4 - Cook teaches the fixation mechanism -70- is configured to allow the anchoring member to retract from the tissue using an additional movement of the push wire, see paragraph [0041].

Claim 5 - Cook teaches the fixation mechanism is configured to release the implantable device from the tissue by rotating the push wire.  The helical shape of the fixation element -70- inherently requires rotation in one direction to attach the anchor and in the opposite direction to release the implantable device. 

Claim 6 - Cook teaches the anchoring member -70- comprises a helix, see paragraph [0041] and figure 7. 
Claim 11 - Cook teaches an inflation lumen -126- extending longitudinally in the conduit in addition to and separate from the push wire lumen -124-, the inflation lumen including a rear opening, port -12- at the conduit rear end see figure 1, a front opening, unnumbered shown in figure -14A- in fluid communication with the chamber of the adjustable membrane element for adjustably expanding or contracting the adjustable membrane element by a flowable material introduced through the rear opening, port      -12-; and a rear port connected to the conduit at the conduit rear end, the rear port including a cavity , port -12- and an elastic septum, see paragraph [0033] configured to seal the cavity, the cavity configured to contain the flowable material and being in fluid communication with the inflation lumen through the rear opening of the inflation lumen.
	Claim 13 - Cook teaches a method for coapting a body lumen in tissue of a living body, the method including providing an implantable device including: an adjustable membrane element -10- including a continuous wall having an inner surface defining a chamber; an elongate conduit -11- including a conduit peripheral surface, a conduit rear end, a conduit front end, and a push wire lumen -124-, the conduit peripheral surface connected to and sealed to the adjustable membrane element -10- at or near the conduit front end, the push wire lumen extending longitudinally in the conduit and having an inlet to receive a portion of a push wire and a diameter suitable for accommodating the received portion of the push wire, see paragraph [0043]; and a fixation mechanism -70- configured to anchor the implantable device to the tissue; and operating the fixation mechanism using a push wire, see paragraph [0041].
Claim 14 - Cook teaches operating the fixation mechanism comprises using a rotational movement of the push wire in a loosening rotational direction to release the implantable device, see paragraph [0041]. The helical shape of fixation element -70- inherently requires rotation in the opposite direction for implantation to anchor the implantable device -70- to the tissue.

Claim 15 - Cook teaches operating the fixation mechanism -70- further comprises using an additional rotational movement of the push wire in a loosening rotational direction to release the implantable device from the tissue, see paragraph [0041].

Claim 16 - Cook inherently requires pulling the implantable device to release the implantable device from the tissue after the fixation device is outside the body during withdraw of the device. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciamacco as applied to claims 1-4 above and further in view of Chi Sing et al(2012/0108881, hereinafter Chi).
	Claim 5 - Ciamacco  teaches an apparatus as claimed but does not teach the fixation mechanism that anchors the device by rotation of the push wire or loosening the anchor by rotation of the push wire.
	Chi teaches expanding longitudinal members -30- by rotational motion of element        -62- creating relative movement of the ends of the elongate members -30- with the telescoping tubes, which is substantially similar to the relative motion of the expanding elongate elements -44- of Ciamacco.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to replace the longitudinal motion of the push wire -56- with rotational motion as taught by Chi with elements -62- and the associated structure to use rotation to expand the anchoring elements -44- of Ciamacco as a substitution of functionally equivalent elements to expand the fixation elements -44-.  Rotation in one direction would expand the elements and rotation in the other direction with flatten the elements -44-.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of copending Application No. 17/302,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening the scope of the claims from “longitudinal movement” to                                  --movement--.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-10, 12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the prior art does not teach or fairly suggest a helical fixation mechanism having a base coupled to the helix to rotate the helix and positioned in the push wire lumen.
	Regarding claim 12 - the prior art does not teach or fairly suggest an implantable device as claimed including an adjustable membrane, fixation means, elongated conduit with a push wire lumen wherein movement of the push wire operates the fixation mechanism and the lumen is connected to a rear port and septum for containing a flowable material in communication with the chamber of the adjustable membrane.
Regarding claim 17, the prior art does not teach or fairly suggest a method including providing an implantable device including a helical fixation mechanism having a base coupled to the helix to rotate the helix and positioned in the push wire lumen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,936,823 sets forth an implant including a fixation element -18- operated by longitudinal motion of element -34- but does not set forth an expanding member with a chamber as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791